Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 1 of 20 PageID #: 1



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  BRIAN FISCHLER, Individually and on            ECF CASE
  behalf of all other persons similarly
  situated,
                                                 No.: ____________________
                 Plaintiff,
                                                 CLASS ACTION COMPLAINT
         v.
                                                 JURY TRIAL DEMANDED
  SCG (AMERICA) CO., LTD., D/B/A
  MANHATTAN VIEW MIMA,

                 Defendant.


                                      INTRODUCTION

         1.      Plaintiff Brian Fischler, who is legally blind, brings this civil rights action

  against Defendant SCG (America) Co., LTD, d/b/a Manhattan View MiMA

  (“Defendant”) for its failure to design, construct, maintain, and operate its website,

  www.manhattanview.com (the “Website”), to be fully accessible to and independently

  usable by Plaintiff Fischler and other blind or visually-impaired people. Defendant denies

  full and equal access to its Website.

         2.      Plaintiff Fischler, individually and on behalf of others similarly situated,

  asserts claims under the Americans With Disabilities Act (“ADA”), New York State

  Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

  against Defendant.

         3.      Plaintiff Fischler seeks a permanent injunction to cause Defendant to

  change its corporate policies, practices, and procedures so that its Website will become

  and remain accessible to blind and visually-impaired consumers.




                                               -1-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 2 of 20 PageID #: 2



                                        THE PARTIES

         4.      Plaintiff Fischler is, at all relevant times, a resident of Astoria, New York,

  Queens County. As a blind, visually-impaired handicapped person, he is a member of a

  protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

  and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

  NYSHRL and NYCHRL.

         5.      Defendant is at all relevant times a foreign business corporation that is

  organized under California law, and authorized to do business in the State of New York.

                               JURISDICTION AND VENUE

         6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

  § 1331 and 42 U.S.C. § 12181, as Plaintiff Fischler’s claims arise under Title III of the

  ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

         7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

  Plaintiff Fischler’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

  Code § 8-101 et seq., claims.

         8.      Venue is proper under 28 U.S.C. §§1391(b)(1), 1391(c)(2), 1391(d):

  Defendant is a business corporation with its headquarters in this District at 136-20 38th

  Ave, Flushing, New York it would thereby be considered a resident of this District if it

  was a separate state.

         9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

  §§ 2201 and 2202.




                                              -2-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 3 of 20 PageID #: 3



                                   NATURE OF ACTION

         10.     Blind and visually impaired users of Windows operating system-enabled

  computers and devices have several screen-reading software programs available to them.

  Some of these programs are available for purchase and other programs are available

  without the user having to purchase the program separately. Job Access With Speech

  (“JAWS”) is currently the most popular, separately purchased and downloaded screen-

  reading software program available for a Windows computer.

         11.     For screen-reading software to function, the information on a website must

  be capable of being rendered into text. If the website content is not capable of being

  rendered into text, the blind or visually impaired user is unable to access the same content

  available to sighted users.

         12.     The international website standards organization, the World Wide Web

  Consortium, known throughout the world as W3C, has published version 2.0 of the Web

  Content Accessibility Guidelines Levels A and AA (“WCAG 2.0”). WCAG 2.0 are well-

  established guidelines for making websites accessible to blind and visually impaired

  people. These guidelines are universally followed by most large business entities and

  government agencies to ensure its websites are accessible.

         13.     For a website to be equally accessible to a blind or visually impaired

  person, under these guidelines, it should have following:

                 a.      Alternative text (“alt-text”) or text equivalent for every non-text

  element. Alt-text is an invisible code embedded beneath a graphical image on a website.

  Web accessibility requires that alt-text be coded with each picture so that screen-reading

  software can speak the alt-text where a sighted user sees pictures, which includes captcha




                                              -3-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 4 of 20 PageID #: 4



  prompts. Alt-text does not change the visual presentation, but instead a text box shows

  when the mouse moves over the picture. The lack of alt-text on these graphics prevents

  screen readers from accurately vocalizing a description of the graphics, depriving that

  person from knowing what is on the website.

                  b.      Videos have audio description.

                  c.      Title frames with text are provided. Absent these titles, navigating

  a website is particularly difficult.

                  d.      Webpage headings are properly labeled with the topic or purpose

  of the webpage, versus being blank. Screen readers read out page headings, allowing

  users to quickly skip to a section. Navigation is, however, very difficult without those

  headings.

                  e.      Equivalent text is provided when using scripts.

                  f.      Forms may be completed with the same information and

  functionality as for sighted persons. Absent forms being properly labeled, it is difficult

  for a visually impaired or blind individual to complete the forms, as they do not know

  what the fields, how to input data, or what options to select (e.g., selecting a date or a

  size). A compliant website will, instead, provide labels or instructions when content

  requires user input. This includes captcha prompts, requiring the user to verity that he or

  she is not a robot.

                  g.      Information about the meaning and structure of content is

  conveyed by more than the visual presentation of content.




                                               -4-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 5 of 20 PageID #: 5



                 h.      Web pages do not share the same ID or title. When two or more

  elements on a web page share the same ID or title, it cause problems in screen readers

  which use IDs for labeling controls and table headings.

                 i.      Linked images must contain alt-text explaining the image. Absent

  that alt-text, a screen reader has no content to present the user as to what the image is.

                 j.      The purpose of each link is easily determined from how the link is

  labeled. Absent properly labeling each link or when no description exists, it confuses

  keyboard and screen-reader users as they do not know the purpose of the links. This

  includes captcha prompts.

                 k.      No redundant links where adjacent links go to the same URL

  address. When redundant links exist, it causes additional navigation and repetition for

  keyboard and screen-reader users.

                 l.      Portable Document Formats (PDFs) are accessible. When they are

  inaccessible, the visually impaired or blind individual cannot learn what information is on

  them.

                 m.      One or more keyboard operable user interface has a mode of

  operation where the keyboard focus indicator is discernible.

                 n.      Changing the setting of a user interface component does not

  automatically cause a change of content where the user has not been advised before using

  the component.

                 o.      The name and role of all user interface elements can be

  programmatically determined; items that can be set by the user can be programmatically




                                               -5-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 6 of 20 PageID #: 6



  set; and/or notification of changes to these items are available to user agents, including

  assistive technology.

                                  STATEMENT OF FACTS

  Defendant, Its Website And Its Website’s Barriers

         14.     Defendant owns and manages buildings throughout the United States,

  including Manhattan View MiMA, located at 460 West 42nd Street, New York, New

  York. Within this condominium, one can purchase apartments with one or more

  bedrooms.

         15.     Defendant’s Website is heavily integrated with this building, serving as a

  gateway to it. Through the Website, Defendant’s customers are, inter alia, able to: learn

  information about the building, learn about the building amenities view images and

  floorplans of the apartments; search availabilities; learn about the neighborhoods; and

  contact the leasing centers.

         16.     It is, upon information and belief, Defendant’s policy and practice to deny

  Plaintiff Fischler and other blind or visually-impaired users access to its Website, thereby

  denying the facilities and services that are offered and integrated with its building. Due to

  its failure and refusal to remove access barriers to its Website, Plaintiff Fischler and

  visually-impaired persons have been and are still being denied equal access to Manhattan

  View MiMA and the numerous facilities, goods, services, and benefits offered to the

  public through its Website.

         17.     Plaintiff Fischler cannot use a computer without the assistance of screen-

  reading software. He is, however, a proficient screen-reader user and uses it to access the

  Internet. He has visited the Website on separate occasions using screen-reading software.




                                               -6-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 7 of 20 PageID #: 7



          18.     During his visits to the Website, the last occurring on or about September

  21, 2018, Plaintiff Fischler encountered multiple access barriers that denied him the full

  enjoyment of the facilities, goods, and services of the Website, as well as to the facilities,

  goods, and services of Defendant’s building. Because of these barriers he was unable to,

  substantially equal to sighted individuals

                  a.      Know what is on the Website. This is in part due to the non-text

  images lacking alt-text describing them. Several images are also not properly tagged and

  therefore are not detected by the screen reader. For example, on the home page, the

  sighted user is given several images of the building’s interior and exterior. The screen

  reader does not detect any images. Similarly, when he selects “Views” he is taken to a

  page with zero detected images. The sighted user is given six images of different views

  of Manhattan from the building. Plaintiff Fischler had difficulty learning about the

  floorplans of available apartments. When he selected download floorplan, the image

  opened in a new window but there was no alert from the screen reader that a new window

  had opened.

                  b.      Navigate the Website. Plaintiff Fischler had difficulty navigating

  this website with his screen reader. He could not navigate by image because no images

  were detected. When he tried to navigate by link, he came upon several unlabeled links

  tagged only with numbers. Therefore, he had to arrow through every element on the page

  to find any content.

                  c.      Complete the contact form.          Plaintiff Fischler had difficulty

  completing the contact form because it was not properly labeled. For several fields, he

  had to arrow to the left or right of the field to find the field name.




                                                -7-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 8 of 20 PageID #: 8



            19.   Plaintiff Fischler was denied full and equal access to the facilities and

  services Defendant offers to the public on its Website because he encountered multiple

  accessibility barriers that visually-impaired people often encounter with non-compliant

  websites:

                  a.       Lack of alt-text for images.

                  b.       Document titles are blank.

                  c.       PDFs are not tagged and therefore are inaccessible using a screen

  reader.

                  d.       Webpages have duplicate IDS which cause problems in screen

  readers.

                  e.       Headings are empty.

                  f.       Several links on a page share the same link text but go to a

  different destination.

                  g.       Webpages have markup errors.

  Defendant Must Remove Barriers to Its Website

            20.   Due to the inaccessibility of its Website, blind and visually-impaired

  customers such as Plaintiff Fischler, who need screen-readers, cannot fully and equally

  use or enjoy the facilities, goods, and services Defendant offers to the public on its

  Website. The Website’s access barriers that Plaintiff Fischler encountered have caused a

  denial of his full and equal access in the past, and now deter him on a regular basis from

  accessing the Website. These access barriers have likewise deterred him from visiting

  Manhattan View MiMA and enjoying it equal to sighted individuals.




                                                 -8-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 9 of 20 PageID #: 9



         21.        If the Website was equally accessible to all, Plaintiff Fischler could

  independently navigate it, locate Manhattan View MiMA; learn about available

  apartments; and contact the leasing center, as sighted users can.

         22.        Through his attempts to use the Website, Plaintiff Fischler has actual

  knowledge of the access barriers that make these services inaccessible and independently

  unusable by blind and visually-impaired people.

         23.        Because simple compliance with the WCAG 2.0 Guidelines would

  provide Plaintiff Fischler and other visually-impaired consumers with equal access to the

  Website, Plaintiff Fischler alleges that Defendant has engaged in acts of intentional

  discrimination, including, but not limited to, the following policies or practices:

                    a.     Constructing and maintaining a website that is inaccessible to

  visually-impaired individuals, including Plaintiff Fischler;

                    b.     Failing to construct and maintain a website that is sufficiently

  intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

  Fischler; and,

                    c.     Failing to take actions to correct these access barriers in the face of

  substantial harm and discrimination to blind and visually impaired consumers, such as

  Plaintiff Fischler, as a member of a protected class.

         24.        Defendant therefore uses standards, criteria or methods of administration

  that have the effect of discriminating or perpetuating the discrimination of others, as

  alleged herein.

         25.        Title III of the ADA expressly contemplates the injunctive relief that

  Plaintiff Fischler seeks under 42 U.S.C. § 12188(a)(2).




                                                 -9-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 10 of 20 PageID #: 10



          26.    Because its Website has never been equally accessible, and because

   Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

   become and remain accessible, Plaintiff Fischler seeks a permanent injunction under 42

   U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

   Plaintiff Fischler to assist Defendant to comply with WCAG 2.0 guidelines for its

   Website:

                 a.      Remediating the Website to be WCAG 2.0 compliant;

                 b.      Training Defendant employees and agents who develop the

   Website on accessibility compliance under the WCAG 2.0 guidelines;

                 c.      Regularly checking the accessibility of the Website under the

   WCAG 2.0 guidelines;

                 d.      Regularly testing user accessibility by blind or vision-impaired

   persons to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines;

   and,

                 e.      Developing an accessibility policy that is clearly disclosed on

   Defendant’s Website, with contact information for users to report accessibility-related

   problems.

          27.    Although Defendant may currently have centralized policies on

   maintaining and operating its Website, Defendant lacks a plan and policy reasonably

   calculated to make them fully and equally accessible to, and independently usable by,

   blind and other visually impaired consumers.




                                            -10-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 11 of 20 PageID #: 11



             28.   Without injunctive relief, Plaintiff Fischler and other visually impaired

   consumers will continue to be unable to independently use the Website, violating its

   rights.

             29.   Defendant has, upon information and belief, invested substantial sums in

   developing and maintaining its Website and has generated significant revenue from the

   Website. These amounts are far greater than the associated cost of making its Website

   equally accessible to visually impaired customers.

             30.   Defendant has failed to take any prompt and equitable steps to remedy its

   discriminatory conduct. These violations are ongoing.

                               CLASS ACTION ALLEGATIONS

             31.   Plaintiff Fischler seeks to certify a nationwide class under Fed. R. Civ. P.

   23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

   to access Defendant’s Website and as a result have been denied access to the equal

   enjoyment of goods and services offered in Manhattan View MiMA, during the relevant

   statutory period (“Class Members”).

             32.   Plaintiff Fischler seeks to certify a State of New York subclass under Fed.

   R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

   have attempted to access the Website and as a result have been denied access to the equal

   enjoyment of goods and services offered in Manhattan View MiMA, during the relevant

   statutory period (“New York Subclass Members”).

             33.   Plaintiff Fischler seeks to certify a New York City subclass under Fed. R.

   Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

   attempted to access the Website and as a result have been denied access to the equal




                                               -11-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 12 of 20 PageID #: 12



   enjoyment of goods and services offered in Manhattan View MiMA, during the relevant

   statutory period (“New York City Subclass Members”).

          34.     Common questions of law and fact exist amongst the Class Members,

   New York Subclass Members and New York City Subclass Members:

                  a.      Whether Manhattan View MiMA is a place of “public

   accommodation”;

                  b.      Whether the Website is a “public accommodation” or a service or

   good “of a place of public accommodation” under Title III of the ADA;

                  c.      Whether the Website is a “place or provider of public

   accommodation” or an “accommodation, advantage, facility or privilege” under the

   NYSHRL or NYCHRL;

                  d.      Whether the Website denies the full and equal enjoyment of its

   goods, services, facilities, privileges, advantages, or accommodations to people with

   visual disabilities, violating Title III of the ADA; and

                  e.      Whether the Website denies the full and equal enjoyment of its

   goods, services, facilities, privileges, advantages, or accommodations to people with

   visual disabilities, violating the NYSHRL or NYCHRL.

          35.     Plaintiff Fischler’s claims are typical of the Class Members, New York

   Subclass Members and New York City Subclass Members: they are all severely visually

   impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,

   NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

   can be independently accessible to the visually impaired individuals.




                                               -12-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 13 of 20 PageID #: 13



             36.   Plaintiff Fischler will fairly and adequately represent and protect the Class

   and Subclasses’ interests because he has retained and is represented by counsel

   competent and experienced in complex class action litigation, and because he has no

   interests antagonistic to the Class or Subclasses. Class certification of the claims is

   appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

   on grounds generally applicable to the Class and Subclasses, making appropriate both

   declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

             37.   Alternatively, class certification is appropriate under Fed. R. Civ. P.

   23(b)(3) because fact and legal questions common to Class and Subclass Members

   predominate over questions affecting only individuals, and because a class action is

   superior to other available methods for the fair and efficient adjudication of this litigation.

             38.   Judicial economy will be served by maintaining this lawsuit as a class

   action in that it is likely to avoid the burden that would be otherwise placed upon the

   judicial system by the filing of numerous similar suits by people with visual disabilities

   throughout the United States.

                             FIRST CAUSE OF ACTION
                    VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

             39.   Plaintiff Fischler, individually and on behalf of the Class Members,

   repeats and realleges every allegation of the preceding paragraphs as if fully set forth

   herein.

             40.   Title III of the ADA prohibits “discriminat[ion] on the basis of disability

   in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   or accommodations of any place of public accommodation by any person who owns,

   leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).



                                                -13-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 14 of 20 PageID #: 14



          41.      Manhattan View MiMA is a public accommodation under Title III of the

   ADA, 42 U.S.C. § 12181(7). Its Website is a service, privilege, or advantage of

   Manhattan View MiMA. The Website is a service that is integrated with this building.

          42.      Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

   12182(b)(1)(A)(i).

          43.      Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities an opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodation, which is equal to the

   opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

          44.      Under Title III of the ADA, unlawful discrimination also includes, among

   other things:

          [A] failure to make reasonable modifications in policies, practices, or
          procedures, when such modifications are necessary to afford such goods,
          services, facilities, privileges, advantages, or accommodations to
          individuals with disabilities, unless the entity can demonstrate that making
          such modifications would fundamentally alter the nature of such goods,
          services, facilities, privileges, advantages or accommodations; and a
          failure to take such steps as may be necessary to ensure that no individual
          with a disability is excluded, denied services, segregated or otherwise
          treated differently than other individuals because of the absence of
          auxiliary aids and services, unless the entity can demonstrate that taking
          such steps would fundamentally alter the nature of the good, service,
          facility, privilege, advantage, or accommodation being offered or would
          result in an undue burden.

   42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

          45.      These acts violate Title III of the ADA, and the regulations promulgated

   thereunder. Plaintiff Fischler, who is a member of a protected class of persons under Title




                                              -14-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 15 of 20 PageID #: 15



   III of the ADA, has a physical disability that substantially limits the major life activity of

   sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

   denied full and equal access to the Website, has not been provided services that are

   provided to other patrons who are not disabled, and has been provided services that are

   inferior to the services provided to non-disabled persons.

           46.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

   forth and incorporated therein, Plaintiff Fischler requests the relief as set forth below.

                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL

           47.     Plaintiff Fischler, individually and on behalf of the New York Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.

           48.     Manhattan View MiMA constitutes a sales establishment and public

   accommodation under N.Y. Exec. Law § 292(9). The Website is a service, privilege or

   advantage of Manhattan View MiMA. The Website is a service that is by and integrated

   with these apartment building.

           49.     Defendant is subject to NYSHRL because it owns and operates its New

   York apartment building and the Website. Defendant is a “person” within the meaning of

   N.Y. Exec. Law § 292(1).

           50.     Defendant is violating the NYSHRL in refusing to update or remove

   access barriers to its Website, causing its Website and the services integrated with its

   New York apartment building to be completely inaccessible to the blind. This

   inaccessibility denies blind patrons full and equal access to the facilities, goods and




                                                -15-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 16 of 20 PageID #: 16



   services that Defendant makes available to the non-disabled public. N.Y. Exec. Law §§

   296(2)(a), 296(2)(c)(i), 296(2)(c)(ii).

          51.     Readily available, well-established guidelines exist on the Internet for

   making websites accessible to the blind and visually impaired. These guidelines have

   been followed by other large business entities and government agencies in making their

   websites accessible, including but not limited to: adding alt-text to graphics and ensuring

   that all functions can be performed using a keyboard. Incorporating the basic components

   to make its Website accessible would neither fundamentally alter the nature of its

   business nor result in an undue burden to them.

          52.     Defendant’s actions constitute willful intentional discrimination against

   the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

   that Defendant has:

                  a.      Constructed and maintained a website that is inaccessible to Class

   Members with knowledge of the discrimination; and/or

                  b.      Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                  c.      Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

          53.     Defendant discriminates, and will continue in the future to discriminate

   against Plaintiff Fischler and New York Subclass Members on the basis of disability in

   the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   accommodations and/or opportunities of the Website and its New York apartment

   building under § 296(2) et seq. and/or its implementing regulations. Unless the Court




                                               -16-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 17 of 20 PageID #: 17



   enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and

   the New York Subclass Members will continue to suffer irreparable harm.

           54.     As Defendant’s actions violate the NYSHRL, Plaintiff Fischler seeks

   injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

   fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense, and reasonable

   attorneys’ fees and costs.

                                  THIRD CAUSE OF ACTION
                                VIOLATIONS OF THE NYCHRL

           55.     Plaintiff Fischler, individually and on behalf the New York City Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.

           56.     Manhattan    View     MiMA      is   a     sales   establishment   and   public

   accommodation under the NYCHRL, N.Y.C. Admin. Code § 8-102(9), and the Website

   is a service that is integrated with that establishment.

           57.     Defendant is subject to NYCHRL because it owns and operates its New

   York City apartment building and its Website, making it a person within the meaning of

   N.Y.C. Admin. Code § 8-102(1).

           58.     Defendant is violating the NYCHRL in refusing to update or remove

   access barriers to Website, causing its Website and the services integrated with its New

   York City apartment building to be completely inaccessible to the blind. This

   inaccessibility denies blind patrons full and equal access to the facilities, goods, and

   services that Defendant makes available to the non-disabled public. N.Y.C. Admin. Code

   §§ 8-107(4)(a), 8-107(15)(a).




                                                -17-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 18 of 20 PageID #: 18



          59.     Defendant’s actions constitute willful intentional discrimination against

   the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

   107(4)(a) and § 8-107(15)(a,) in that it has:

                  a.      Constructed and maintained a website that is inaccessible to blind

   class members with knowledge of the discrimination; and/or

                  b.      Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                  c.      Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

          60.     As such, Defendant discriminates, and will continue in the future to

   discriminate against Plaintiff Fischler and the New York City Subclass Members because

   of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

   advantages, accommodations and/or opportunities of its Website and its establishments

   under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

   Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

   York City Subclass will continue to suffer irreparable harm.

          61.     As Defendant’s actions violate the NYCHRL, Plaintiff Fischler seeks

   injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

   fines for each offense, and reasonable attorneys’ fees and costs. N.Y.C. Admin. Code §§

   8-120(8), 8-126(a).

                                FOURTH CAUSE OF ACTION
                                  DECLARATORY RELIEF

          62.     Plaintiff Fischler, individually and on behalf the Class Members, repeats

   and realleges every allegation of the preceding paragraphs as if fully set forth herein.



                                               -18-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 19 of 20 PageID #: 19



          63.     An actual controversy has arisen and now exists between the parties in that

   Plaintiff Fischler contends, and is informed and believes that Defendant denies, that its

   Website contains access barriers denying blind customers the full and equal access to the

   goods, services and facilities of its Website and by extension its apartment building,

   which Defendant owns, operates and controls, fails to comply with applicable laws

   including, but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C.

   §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et

   seq. prohibiting discrimination against the blind.

          64.     A judicial declaration is necessary and appropriate now in order that each

   of the parties may know its respective rights and duties and act accordingly.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Fischler respectfully requests this Court grant the

   following relief:

                  a.      A preliminary and permanent injunction to prohibit Defendant

   from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

   et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

                  b.      A preliminary and permanent injunction requiring Defendant to

   take all the steps necessary to make its Website into full compliance with the

   requirements set forth in Title III of the ADA, and its implementing regulations, so that

   the Website is readily accessible to and usable by blind individuals;

                  c.      A declaration that Defendant owns, maintains and/or operates the

   Website in a manner that discriminates against the blind and which fails to provide access




                                               -19-
Case 1:18-cv-05877-PKC-LB Document 1 Filed 10/21/18 Page 20 of 20 PageID #: 20



   for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

   Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

                  d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

   23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

   attorneys as Class Counsel;

                  e.     Compensatory damages in an amount to be determined by proof,

   including all applicable statutory damages, punitive damages and fines;

                  f.     Pre- and post-judgment interest;

                  g.     An award of costs and expenses of this action together with

   reasonable attorneys’ and expert fees; and

                  h.     Such other and further relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Fischler demands a trial by jury on all

   questions of fact the Complaint raises.

   Dated: New York, New York
          October 21, 2018

                                         LIPSKY LOWE LLP



                                         s/ Douglas B. Lipsky
                                         Douglas B. Lipsky
                                         Christopher H. Lowe
                                         630 Third Avenue, Fifth Floor
                                         New York, New York 10017-6705
                                         212.392.4772
                                         doug@lipskylowe.com
                                         chris@lipskylowe.com




                                                -20-
